         Case 4:17-cv-00492-BSM Document 306 Filed 08/28/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

SOUTHEASTERN EMERGENCY
PHYSICIANS, LLC                                                           PLAINTIFF

v.                         CASE NO. 4:17-CV-00492 BSM

ARKANSAS HEALTH &
WELLNESS HEALTH PLAN, INC., et al.                                    DEFENDANTS


                      MOTION FOR ENTRY OF JUDGMENT

        Pursuant to Rules 54 and 58 of the Federal Rules of Civil Procedure, plaintiff

Southeastern Emergency Physicians, LLC (“SE Physicians”) moves for entry of

judgment in its favor and for grounds, states:

        1.    On August 18, 2020, the jury entered verdict in favor of SE Physicians

and awarded it $9,426,487 in compensatory damages.

        2.    Now is the time for judgment, which should include all of the relief to

which SE Physicians is entitled. See Fed. R. Civ. P. 54(c).

        3.    For the reasons set forth in the accompanying Brief in Support of Motion

for Entry of Judgment, SE Physicians is entitled to Judgment against Defendants in

the total amount of $14,109,730.54, such amount comprised of the following:

              a.     Compensatory damages in the amount of $9,426,487;

              b.     Attorneys’ fees in the amount of $1,721,789.90 for work through
                     trial and post-trial, but prior to any appeals;

              c.     Conditional award of attorneys’ fees for an appeal to the Eight
                     Circuit in the amount of $110,000;

              d.     Conditional award of attorneys’ fees for briefing related to a writ
                     to the United States Supreme Court in the amount of $44,000;


2184032-v1
         Case 4:17-cv-00492-BSM Document 306 Filed 08/28/20 Page 2 of 3




             e.      Expenses in the amount of $453,852.55;

             f.      Interest on the compensatory damages in the amount of
                     $2,316,811 through August 27, 2020;

             g.      Daily interest on the compensatory damages in the amount of
                     $2,919.21 per day from August 28, 2020 forward until such
                     claims are paid in full;

             h.      Costs in the amount of $36,790.09; and

             i.      Post-judgment interest as allowed by law on the attorneys’ fees,
                     expenses and taxable costs awarded as part of the final
                     judgment.

        4.   In support of this motion, SE Physicians relies upon its Brief in Support

and the following:

             a.      Exhibit A, a summary of the fees, expenses, costs, and interest
                     sought in this matter;

             b.      Exhibit B, the affidavit of Judy Henry, including materials
                     related to Wright, Lindsey & Jennings LLP, that firm’s billing
                     records, and billing records for EconOne;

             c.      Exhibit C, the declaration of Eric J.R. Nichols, including
                     materials related to Ahmad, Zavitsanos, Anaipakos, Alavi &
                     Mensing, PC and that firm’s billing records;

             d.      Exhibit D, the declaration of Jeffrey Travis, including materials
                     related to Hanshaw Kennedy Hafen, LLP and that firm’s billing
                     records;

             e.      Exhibit E, the declaration of Kent Bristow, including client
                     expense records and billing records of two firms for which no fees
                     are sought; and

             f.      Exhibit F, the verified bill of costs of Judy Henry.

        WHEREFORE, plaintiff SE Physicians prays for the entry of judgment

awarding it the relief set forth above and all other relief to which it is entitled.




2184032-v1                                  2
         Case 4:17-cv-00492-BSM Document 306 Filed 08/28/20 Page 3 of 3




Respectfully submitted,


 WRIGHT, LINDSEY & JENNINGS                 AHMAD, ZAVITSANOS,
 LLP                                        ANAIPAKOS, ALAVI &
 200 West Capitol Avenue, Suite 2300        MENSING, PC
 Little Rock, AR 72201                      1221 McKinney, Suite 2500
 Telephone: 501.371.0808                    Houston, TX 77010
 Facsimile: 501.376.9442                    Telephone:713.655.1101
 Email: jhenry@wlj.com                      Email: zavitsanos@azalaw.com
          mthompson@wlj.com                     leyendecker@azalaw.com
          bdrennon@wlj.com                      mkillingsworth@azalaw.com
          jmoss@wlj.com
                                            John Zavitsanos
 By: Judy S. Henry_____________             P. Kevin Leyendecker
 Judy Simmons Henry (84069)                 Michael Killingsworth
 Michael A. Thompson                        (Pro Hac Admission)
 (2010146)
 Baxter D. Drennon (2010147)
 Jaimie G. Moss (2012228)

 HANSHAW KENNEDY
 HAFEN, LLP
 1415 Legacy Drive, Suite 350
 Frisco, TX 75034
 Telephone: 972.310.6500
 Email:
 cdk@hanshawkennedy.com

 Collin D. Kennedy
 (Pro Hac Admission)

 Attorneys for Southeastern Emergency
 Physicians, LLC




2184032-v1                              3
